 SHAKESPEARE COMPANY, ETC.609WE WILL NOT interfere with the efforts of Local Union 1,American Bakeryand Confectionery Workers International Union, AFL-CIO,to negotiate for,or represent as exclusive bargaining agent, the employees in the bargaining unitdescribed above.SALERNO-MEGOWEN BISCUITCOMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, UnitedStatesCourthouse and Federal Office Building,Room 881,219 South DearbornStreet,Chicago,Illinois,Telephone No. 828-7572,if they have any question con-cerning this notice or compliance with its provisions.Shakespeare Company; Shakespeare Products CompanyandDarrell P. Grimm.Case No. 7-CA-4662.Hay 14, 1965DECISION AND ORDEROn October 19, 1964, Trial Examiner James V. Constantine issuedhis Decision in the above-entitled proceeding, finding that the Respond-ents had engaged in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.Hefurther found that Respondents had not engaged in certain otherunfair labor practices alleged in the complaint and recommended thatsuch allegations be dismissed.Thereafter, the General Counsel andthe Charging Party filed exceptions to the Decision, together with sup-porting briefs, and the Respondents filed cross-exceptions togetherwith a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.'The Board has considered the Trial1The Trial Examiner refused the General Counsel'smotion to enlarge the complaintto allege a violation on the basis of a purported no-solicitation rule which appearspresumptively unlawful. In view of the Trial Examiner's ruling, however,thematterwas not litigated and Members Fanning and Brown make no findings in this connection.Member Jenkins disagrees,and would find, that the Trial Examiner erred in not permit-ting the complaint to be amended,as the Respondents were apprised of the GeneralCounsel's intention to do so well in advance of the hearing,and as a result Respondentcould not have been prejudiced,he would remand to the Trial Examiner the issue whetherthe rule, plainly invalid on its face,may be supported152 NLRB No. 63.789-730-66-vol. 152-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,2 and recom-mendations of the Trial Examiner, except as modified herein.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondents Shakespeare Company;Shakespeare Products Company, Kalamazoo, Michigan, their officers,agents, successors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as so modified :Substitute the following for paragraph 1 of the RecommendedOrder .8"1.Cease and desist from :(a)Threatening to remove their plant to Japan if United Steel-workers of America, AFL-CIO, succeeds in organizing theiremployees.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed in Section 7 ofthe Act."Add the following indented paragraph after the indented paragraphin the Appendix.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of rights guaran-teed in Section 7 of the Act.2In adopting the Trial Examiner's conclusions respecting Grimm, we consider it un-necessary to speculate concerning Respondent's retention of Buyce.3The telephone number for the Region 7 Office, as given in the last paragraph at thebottom of the Appendix,is amended to read : Telephone No. 226-3244.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis caseis beforea Trial Examiner of the National LaborRelations Board upon acomplaint issued on June 2,1964, by the General Counsel of theBoard,through theActing Regional Directorfor Region7 (Detroit, Michigan).The complaint, basedupona charge filed by Darrell P. Grimm on April3, 1964, namesShakespeare Com-pany and ShakespeareProducts Company as Respondents.In substance, the com-plaint allegesthat Respondents have violatedSection 8 (a) (1) and(3), and that suchconduct affectscommercewithin themeaning of Section2(6) and (7), of theNational LaborRelationsAct, as amended.Respondentshave filed ajoint answeradmitting some factsbut puttingin issue the commissionof the unfair labor practices.Pursuant to due notice a hearing was held beforeTrial Examiner James V. Con-stantineon July 15, 16, and 17, 1964,atKalamazoo,Michigan.All parties wererepresented at andparticipatedin the hearing,and were grantedan opportunity tooffer evidence,examine and cross-examine witnesses,to present oral argument, andto submit briefs.At the hearingI denied a motion to amend the complaint,solely asmatter of discretion,on the groundthat the factssought to be included in the com-plaint were known to, andhad beenin the possessionof theGeneral Counsel priorto the issuance of the complaintand, therefore, couldnot be treated as newly dis-covered following such issuance.Respondent'smotion to dismiss,made when theGeneral Counsel rested, was denied. SHAKESPEARECOMPANY, ETC.611Briefs have been received from all parties other than the General Counsel.Upon the entire record in this case, including the stipulations of the parties, andfrom my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSShakespeare Company, a Michigan corporation,is engagedatKalamazoo, Mich-igan, in manufacturing and selling fishing, golf, and archery equipment and relatedproducts.Shakespeare Products Company, a Michigan corporation wholly owned byShakespeare Company, is engaged at Kalamazoo, Michigan, in manufacturing andselling automotive parts and related products.During the fiscal year ending July 30,1963, each Respondent sold and shipped directly to points located outside the State ofMichigan products valued in excess of $50,000. I find that Respondents are engagedin commerce within the contemplation of Section 2(6) and (7) of the Act, and thatitwould effectuate the purpose of the Act to assert jurisdiction over Respondents bythis proceeding.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,herein called Steelworkers,is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAccording to the complaint, Respondents are accused of committing two infringe-ments of the Act: (1) A threat to employees by a foreman on or about November 20,1963, "with plant removal" if they selected the Steelworkers as their collective-bargaining representative, and (2) the discharge of Darrel P. Grimm for union andother concerted activities.Grimm is a stockmover or chaser.It is desirable at this point to mention that both Respondents perform their oper-ations in the same building with the same employees, supervisors, and officials, andthat their operations are integrated. I so find.Further I find that both Respondentsconstitute a single employer with respect to this proceeding.They are sometimesjointly referred to as the Company.A. Darrel P. Grimm's union activitiesBeginning November 5, 1963,1 the Steelworkers officially initiated a drive to orga-nize the Company's employees by distributing handbills.These were given out a fewtimes each week at the main gate of the factory and also at the warehouse maintainedon the outskirts of KalamazooDuring the second week of the campaign, employeeDarrel P. Grimm visited the Steelworkers office in the city where he "asked manyquestions" of Maurice Halstead, its field representative.Within a few days Grimmjoined the Steelworkers.Thereafter Grimm was designated to solicit union membersat the Company's factory.This did not involve distribution of membership applica-tion cards.Such cards were attached to the handbills given out, and those desirous ofjoiningmailed such cards, properly executed, to the Steelworkers.As part of hisunion activities, Grimm telephoned Halstead "what was transpiring at the plant" andalso personally called on Halstead a couple times or more a week.Grimm alsoattended three or four Steelworkers meetings held for the Company's employees atSouthgate Inn.On November 19 the Steelworkers filed a petition in Case No. 7-RC-6037 for anelection to represent the Company's production and maintenance employees. In con-nection therewith the Company issued several circulars to employees urging that theyreject the Steelworkers, asserting, among other things, that (a) the Union, in 1948,engaged in violance during a strike at the Company's plant, and (b) employee wagesand benefits compared favorably with those in other factories in the area.As noted above, Grimm visited the Steelworkers' office in Kalamazoo a few timesto ask questions.On one of these occasions he was accompanied by employee DeanBuyce, another stockmover.Soon thereafter Buyce and Grimm began to interestother employees in the Steelworkers, often entering into discussions with employeesabout the Union.No union membership cards were given out by them. Buyce esti-mates that he solicited or spoke to about 100 employees concerning the Steelworkers.and Grimm claimed he talked to about 150 employees.'All events hereafter described occurred in 1963 except as otherwise noted. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn their discussions, Buyce and Grimm spoke to employees during breaks,2 oftenin the restrooms and in the basement lunchroom. This latter is located in the base-ment and is separated from the remainder of the stockroom only by a picket fenceand wire mesh. Supervisors who went to lunch in the company locker room had togo through the lunchroom on the other side of the fence to reach their destination.During this time employees discussed with Grimm and Buyce "pros and cons" of theunion organization campaign then being conducted.Letta Altland, an employee of Shakespeare Company, is a representative and alsochairman of representatives of the employee representation committee. I find that therepresentation committee is a labor organization embraced by Section 2(5) of theAct and that it represents employees of both Respondents. It is recognized byRespondents and it has a written a collective-bargaining contract with both of them.At the request of the committee representatives of departments AA and A, Altlandspoke to the employees thereof against the Steelworkers at two meetings held duringworking times.These are more fully described below. Prior to holding such meetingsAltland requested permission therefor from Industrial Relations Director Folk, whogranted it after Altland told him that the two departmental foremen had previouslygiven her such permission subject to his clearance.Grimm championed the cause ofthe Steelworkers at both meeting as narrated below.The evidence of both meetingswas admitted solely to show Grimm's union activity. It was striken on all other issuesas I ruled that Respondents were not shown to have instigated or ratified thesemeetings.The first of the meetings mentioned above was held in early December 1963.Buyce was present.Twenty or thirty employees of department AA attended. It wasconducted in one corner of department AA.Employees were gathered aroundemployee Letta Altland, the chairman of an independent union in the plant which wascalled the employees' representation or shop committee.Victor Beauchamp, thedepartment's foreman and supervisor, stood "over by one of the conveyors," somedistance away, at the beginning of the meeting. Beauchamp was not seen thereafterby employee Buyce while the meeting went on. The conveyors were in the area wherethemeeting took place.Grimm happened to be nearby on the elevator. Pointingdirectly at Grimm, Letta Altland remarked "there's another one that thinks they aregoing to get thirty cents on the hour." 3Letta also told the assembled employeesthat everyone would have to vote "in this election," and that it would take halt ofthose voting to win the election.Grimm disputed this and got into an argument withLetta over this, over a comparison of the Company's current collective-bargainingcontract (with the shop committee) with that to be proposed by the Steelworkers, andover the merits of the Steelworkers.No members of management attended.The meeting of employees, which lasted about an hour, was held after Letta Alt-land, on behalf of employees, asked Foreman Beauchamp to hold it on company time.She told him that its purpose was "to discuss shop and union."He granted theirrequest.He saw Grimm there. Although Beauchamp was in the department duringthe entire meeting, and for 10 to 15 percent of that time was situated within hearingdistance of the proceedings, he left the area "off and on."During the times he camewithin hearing distance or close to the group, it was only because tasks took himnearby to obtain "parts or something else."However, Beauchamp did not participatein the meeting, did not seek to overhear what was said, and did not hear any conver-sations relating to unions.The next day a meeting of employees of department A was held in department A.Its foreman and supervisor is Walter Gregorek.Letta Altland spoke at this meetingbut "another representative", Bill Cowles, also "helped her speak."Approximately 30employees attended.Foreman Gregorek was seen "at the department" at the begin-ning of this meeting and "once later on" by employee Buyce.A representative of theshop committee, employee Bill Cowles, gave his "views and experience" aboutunionism.Among other things he mentioned that he had been a union organizer andthat he was now against a union because he did not think the employees would "pulltogether for a union."During the course of the meeting Darrel Grimm entered.2 Buyce testified that he and Grimm were spending an "unusually long time" on thebreaks in the restrooms during the organizing campaign, that he was disciplined there-for, and that such discipline was fair.This is described more fully elsewhere in thisDecision.3This Is Buyce's version.Grimm testified that Letta said, "There goes another fellowthat thinks that the union's going to get him 30 cents an hour." I credit Buyce's andnot Grimm's account of this particular incident, if material SHAKESPEARE COMPANY, ETC.613Grimm"at length"made some remarks espousing the Steelworkers while both LettaAltland and the other"representative",Cowles, sought to convince the employeesthat an outside union would not do the Shakespeare Company any good. Buyce alsoadvocated the cause of the Steelworkers.No members of management attended.This meeting lasted about a half hour.On December 11, 1963, employee Buyce received an oral reprimand from Produc-tion Superintendent Vanderbrink for taking an excessive number of breaks. This wasmade in the presence of Assistant Production Manager Oostveen.With Buyce onmost of these breaks was Darrel Grimm. They often solicited union membershipduring the breaks. Buyce did not consider the reprimand unfair.B.Darrel P. Grimm's work habitsGrimm started to work for Shakespeare Company in June 1962,at the rate of $1.60an hour as a stockmover or handler.At that time he was told that raises were notautomatic but were based on merit.Four or five months later he received a meritraise of 5 cents an hour.Early in 1963 he received a 6-cent-an-hour raise pursuant toa general increase given to all employees.Shortly before December 11, 1963, his payhad become$1.81 an hour as a result of two additional 5-cent-an-hour raises, whichhe requested.His foreman is James Oostveen,who is also assistant productionmanager.Oostveen often assured Grimm that if Foreman Weessies got on Grimm'sback, he, Grimm,should tellWeessies that he was not to take orders from him.Grimm spent more than half his working time on the first floor.Pursuant to an agreement between the Company and the shop committee,produc-tion employees are allowed two breaks a day: 15 minutes in the morning and 7minutes in the afternoon.Grimm observed that the employees on the first floor "tookmore [breaks]than the agreement allotted them," some taking from one to threeadditional morning breaks.However, when Grimm was hired he was told to takeonly one break in the morning,i.e., at the time when the coffee wagon came around.Soon he began taking them more often.In March 1963,however, Supervisor Oost-veen cautioned Grimm that the latter was smoking too much upstairs and that Grimmshould confine his smoking to the downstairs (i.e., on the first floor or basement) asdesired but within reason.Itwas left to his judgment as to what was reasonable .4Grimm replied that he agreed he was spending too much time smoking upstairs withother employees.One day in early April 1963, about 4 p.m., Production Manager William Vander-brink observed Grimm"sprawled out all over the restroom floor" on the third floor.I do not credit Grimm's contrary testimony.This lasted 15 to 20 minutes at a timewhen the door was opened. At that time Grimm was working overtime,his regularday having ended at 3:30 p.m. The next day Vanderbrink observed Grimm standingin the same restroom,the door being again open, for about a half hour from about3.35 p.m to about 4:15 p.m.Again,Grimm was working overtime.Vanderbrinkcalled this to the attention of Supervisor Oostveen and directed Oostveen to dis-continue Grimm's overtime and to reprimand Grimm.Oostveen directly supervisesthe stockmovers, six in all.Oostveen communicated Vanderbrink's complaint toGrimm and, in addition,insisted that Grimm refrain from smoking or taking breakson the upper floors. Previously to this, early in 1963, Oostveen had criticized Grimmfor spending too much time on the third floor.About May 21,1963, Vice President Koedner spoke to Oostveen about Grimm. Asa result, Oostveen immediately escorted Grimm to the office of Industrial RelationsDirector Folk.A written reprimand5was there handed to Grimm. I do not creditGrimm's contrary testimony that he never received a written warning slip or repri-mand. At the same time(1)Folk warned Grimm that his work habits were poorbecause he took excessive time in the restroom and insisted this had to be corrected,and (2)Oostveen deprived Grimm of overtime work for a period of 2 or 3 weeks.At this meeting Folk, in the presence of Supervisor Oostveen,warned Grimm thathe,Grimm, was spending too much time upstairs,and insisted that Grimm "stayaway from upstairs"because "somebody was going to get hung up there in the thirdfloor restroom,"Folk also mentioned that the Company had a list of employeesAGrimm testified that Smith,another stockmover or handler,also took as many smok-ing breaks as he,but that Boyce took "very few" breaks.5This slip,dated May 21, 1963,alleges the"nature of the complaint"to be "poor workhabitsThis employee was talked to lm [sic] my office about spending too much timevisiting with other employees and spending to [sic] much time in the restroom." It issigned by C L. Folk 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDusing the third floor restroom and how much time each spent in there.° Sometimelater Supervisor Oostveen told Grimm that Production Superintendent Vanderbrinkhad observed Grimm smoking the night before (during overtime) in the third floorrestroom and was "teed off over [this] incident."Grimm once was told by Jonathan Sherman, foreman of the buffing department,that the Steelworkers would not do any good and it was a waste of time and money to.talk about it.This occurred in a restroom during a break when other employeeswere also present.Grimm, however, stoutly espoused the cause of unionism.C. The discharge of Darrel P. GrimmThe Company's plant consists of a basement and four floors.Grimm was employedas a stockchaser or mover, i.e., to move stock from department to department in theentire building except to second floor.?This requires him to go continually fromdepartment to department. In doing so, Grimm decides as a matter of judgmentwhen to take a break from his tasks. This varies with the condition of productionschedules.Such breaks are taken about twice a day by production employees; onefor about 15 minutes in the morning, and another for a lesser time in the afternoon.Stockchasers are allowed to take as many as they want, within reason, as long as theykeep up with their work.On December 11, 1963, as a result of a complaint by Foreman Weessies, SupervisorOostveen again brought Grimm to Industrial Relations Director Folk's office.Weessies had handed Oostveen a paper reading8:45- 9:1510:15- 10:3011:00- 11:1511:50- 12:00and told Oostveen that he personally observed Grimm during those times absentfrom his job on December 11, 1963.Weessies works under Oostveen.Weessies hadprepared this written account as a result of a conversation several weeks before withOostveen concerning Grimm's work habits.8 In this earlier conversation Weessiestold Oostveen that Grimm was taking too many breaks and for too long a period inthe basement locker room.Unwilling to accept generalizations, Oostveen toldWeessies that he would consider only documented compilations of Grimm's excessivebreaks "to proceed in the matter further."However, when Production ManagerVanderbrink and Vice President Koedner complained of Grimm's work habits toOostveen, the latter did not ask for a written report thereof because these men wereOostveen's superiors.Weessies worked under, and not over, Oostveen.Itwas about 2:30 p.m., on December 11, when Supervisor Oostveen directedGrimm to accompany him to Industrial Relations Director Folk's office, as abovenoted.Folk read from the above-described sheet of paper on which were recorded"the times that [Grimm] had spent that morning in the restroom." This slip showedthat Grimm took four breaks a totaling 70 minutes.Continuing, Folk observed thatGrimm spend too much time in the restrooms and suggested that Grimm seek employ-ment elsewhere.Grimm replied that he admitted taking "those breaks" but defiedFolk and Oostveen to say that he took a break in the afternoon.When Grimm askedboth if they were dissatisfied with his work, they replied in the negative but insisted,however, that he just was spending too much time away from his job.He was dis-charged at quitting time, 3:30 p.m.Grimm testified that he had a premonition that his visits to the restroom would beobserved and recorded because Foreman Weessies, who disliked him, threatened to"burn [Grimm's] ass," during an argument in early December 1963.Weessies alsosaid "If you don't think I can, well watch me." In early July 1963, Grimm workeda few days under Foreman Weessies taking inventory.On several occasions prior tothis,Weessies had made known to Grimm that Grimm's work habits were not good.O Grimm testified that about 2 months later Oostveen told Grimm that Grimm's workhad improved and he should "keep it up." I credit this testimony.7 The second floor houses Shakespeare Products CompanyAll other floors and thebasement are used by Shakespeare Company.8Weessles had developed a dislike for Grimm because Weessies believed that Grimm"rode a gravy train" both before and during the summer inventory in July 1963, in thatGrimm, in the opinion of Weessies, took excessive time on breaksGrimm worked brieflyunder Weessies on that inventory9 Grimm testified that he talked union with employees in the restroom on these fouroccasions. SHAKESPEARECOMPANY, ETC.615On this inventory job Grimm did not always appear for work promptly at 7 a.m., thestarting time, a practice which irritated Weessies.Charles Lay, a stockman, spends two-thirds of his working time in the stockroom,which is located in the basement.According to him, at no time was he informedwhether the Company had any regulations concerning smoking breaks.Neverthelesshe testified that "you are allowed to smoke" only on the dock and in the locker roomand restrooms. It was his practice, and that of the other smoker in the stockroom,however, to take breaks at will to smoke.Yet neither he nor the other smoker wasever reprimanded for this.However, the evidence does not disclose an abuse of thisprivilege by these two stockmen.An employee in his department who does notsmoke, he noticed, takes fewer breaks.Grimm once told employee Biiyce that he, Grimm, was directed to take his breaksdownstairs in the basement rather than on the third floor, and that Grimm was orallyreprimanded therefor.Grimm also told Buyce that this discipline which he, Grimm,received was fair or "all right."Shortly after Grimm was discharged, the Company assembled its employees at theKalamazoo Holiday Inn. In addition to employees, all foremen and assistant fore-men attended.Vice President Balz and one Willis, a management official, werepresent.The Company's labor relations expert also attended and spoke.He is nototherwise identified in the record.During the meeting Balz asked whether anyforeman had any questions as to how to handle employees.Foreman WalterGregorek then asked Balz what a foreman could do about agitators in his deparment.loBalz,Willis, and the labor relations expert also discussed the organizing by theSteelworkers, and spoke against that Union. In his remarks the labor relations expertadvised those present "not to antagonize or threaten employees over the union."D. The threat to move the plantOn one occasion in late November while an employee was discussing unionism withGrimm in the locker room with other employees present, the foreman of the platinggroup, Julius, happened to be present.Apparently Julius was invited to join in thediscussion," and did.Grimm upheld and Julius argued against the Steelworkers.Soon Foreman Corstrange "got into this discussion" and took Julius' side.Amongother things, Corstrange referred to past violence of the Steelworkers at the plant ata time when it was recognized there and predicated it would happen again if theycame in. In a short while Stock Department Foreman Weessies entered the room.After listening for about a minute, Weessies volunteered the statement that Balzwould put a padlock on the door and would move the plant to Japan if the Unioncame in, or that the Company can make reels cheaper in Japan if the Union comes in.Asserting that Balz was a little smarter than some people believed, Grimm repliedthat he doubted that the plant would be moved to Japan if the Steelworkers organizedit.Employee Earl, who was present, remarked that he did not think Balz wouldmove the plant.12At this point Weessies left after reminding Earl and Grimm "yourbutt's out a mile." 13 I do not credit Weessies' version of this incident. In this con-nection I have not overlooked the contradictions in the General Counsel's evidenceas to which employees were present.This latter affects credibility, I realize, but Ihave relied heavily on (1) their consistency in narrating and recalling the contentof the language used by Weessies, and (2) the fact that Weessies admittedly men-tioned Japan as a place where reels are made cheaper and told Grimm his butt wasout a mile 14Moreover, I have taken into consideration the failure of ForemenJulius and Corstrange to testify confirming Weessies.E. Concluding findings and discussionastd the discharge of GrimmIn my opinion the evidence points to the conclusion, and I find, that Grimm wasnot discharged for union or other protected activity.Further, I find that Grimm wasreleased from his employment for cause as envisioned in Section 10(c) of the Act."The General Counsel contends "agitators" alludes to Grimm. I do not so find.11 Julius had, on other occasions before this, discussed the advent of the Steelworkerswith Grimm.12 On cross Earl testified that he personally did not think Balz would transfer opera-tions to Japan because such a rumor often was heard in the plant and he did not take itseriously.13 Earl also testified that Weessies occasionally was in the stockroom while Grimmdiscussed the Union with him and the other employee there, and that Weessies "must haveheard" these discussionsI do not find that Weessies overheard these.H C. Ladd andSon, Inc,148 NLRB 30, is distinguishable.1s To this extent Weessies corroborates the General Counsel's witnesses 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuch cause principally centered around Grimm's abuse of the break privilege accordedto him by his employer.A contributing cause was the intense dislike of Grimm byForeman Weessies. I am persuaded, and find, that this dislike of Weessies wasbased upon Grimm's work habits and neither flowed from nor was motivated by anyunion or other protected activities in which Grimm engaged. If material, I furtherfind that the Company had actual knowledge of Grimm's actions on behalf of theSteelworkers, and that the defense that management was unaware of Grimm's pro-Steelworkers sympathies and activities is not well taken.The foregoing ultimate finding of discharge for lawful cause is based upon theentire record and the following elements which I find as facts:1.Admittedly,Grimm's work habits, in regard to breaks, caused concern toRespondents long before the advent of the Steelworkers.Grimm acknowledged thathe had been criticized for his break practices, prior to the union's organizing cam-paign, to employee Buyce, and that such criticism was deserved and fair.He alsotold management their reprimand of him was fair.While I find, as contended by theGeneral Counsel and Grimm, that Grimm improved his ways and his conduct becameabove reproach for awhile thereafter,15 I further find that he lapsed into his formerobjectionable habits in late October or early November 1963, and that he persistedin them thereafter until he was discharged December 11. It is not necessary toenumerate the times when Grimm took an exceptional number of breaks; it is suffi-cient to mention those in the morning of December It.As noted above, four wereindulged in for a total of 70 minutes on that morning. In fact, Grimm testified thatduring the Steelworkers campaign he took "quite a few more" breaks than had beenhis custom. It is therefore not surprising that Weessies, who developed an aversionfor Grimm, commenced to observe this relapse in Grimm's work habits after October1963.2.Weessies was out to "get" Grimm, and I so find. It is unnecessary to determinewhether Weessies was warranted in disliking Grimm or whether such antipathy wasunjustified.The fact is that Weessies abhorred Grimm and Weessies would not becontent until he succeeded in banishing Grimm from the plant.However, I findthatGrimm's union activities did not play any part in the animosity of Weessiestoward Grimm, and that only Grimm's work habits generated such animosity. Ifmaterial, I find that Weessies asked for the discharge of Grimm and that Respondents,on December 11, granted that request. Since the request was neither predicated uponan unlawful discriminatory intent nor prompted by antiunion motives, I find that itis not proscribed by the Act. It is significant also that Grimm did not protest that hewas being fired for his union activity, but rather acquiesced in the reason assigned forhis dismissal.Hence I do not find that the asserted reason for Grimm's discharge,i.e., his work habits, served as a pretext to cloak a discharge for union activities.3. In making the foregoing findings, I have not overlooked the so-called unionanimus of the Company, but I find that such animus is not casually connected 16with the discharge of Grimm because no antiunion considerations contributed to thedecision leading to the discharge.Cf.Majestic Weaving Co., Inc., of New York, 147NLRB 859. In other words, it is not enough that an employer opposes unions; itmust additionally be shown that such dislike is connected proximately with the unfairlabor practice sought to be proved.N L R B. v. The Citizen-News Company,134F. 2d 970, 974 (C.A.9); Lasko Metal Products, Inc.,148 NLRB 976. "An employer'sconduct is not unlawful, however, merely because it results in the termination ofthe employment of a union member."Pioneer Photo Engraving, Inc.,142 NLRB1099, 1101. I find that neither Weessies nor any other supervisor of Respondentsdisliked Grimm because he belonged to, sympathized with, or engaged in activities for,any union.Park Edge Sheridan Meats, Inc., et al.,146 NLRB 289, is distinguishable.4.Nor have I disregarded the fact that employee Buyce was merely reprimandedfor identical conduct for which Grimm was expelled. But this disparity of treatmentdoes not compel the conclusion that Grimm was discharged for his union activities.11Grimm testified that he became very careful about his work because he was afraidbe might be discharged.16Merely because an employer expresses an opinion against unions should not brandhim as a violator of the ActCf.N L R.B. v. Audio Industries, Inc,313 F. 2d 858(C.A.7).Otherwise Section 8(c) and the constitutional guarantee of free speechwould become meaningless.Union Carbide Corp v. N.L.R.B.,310 F. 2d 844, 845 (C.A. 6).Nevertheless, the Board has held that expressions of hostility against unions may be usedas a link in the chain of finding violations of the Act.Contra: N L.R.B. v. Beaver-ValleyCanningCompany,332 F. 2d 429, 432 (C A. 8), I am bound to follow Boardprecedents.Iowa Beef Packers, Inc.,144 NLRB 615;Insurance Agents'InternationalUnion, AFL-CIO (The Prudential Insurance Company of America),119 NLRB 768, 773. SHAKESPEARE COMPANY, ETC.617This is so for at least two reasons: (a) Buyce was substantially as active as Grimm inpromoting and espousing the organizing movement of the Steelworkers at the plantand, besides Grimm, was the only other employee so engaged. If the Companyintended to crush that movement by getting rid of the leaders thereof, it would havefired Buyce also.Notwithstanding this, Buyce was retained. (b) Buyce had notabused the break privilege until December 11, when he and Grimm together took fourbreaks totaling 70 minutes before noon.Hence Buyce was not encumbered with ahistory of taking excessive breaks. In fact, Buyce had in the past taken very fewbreaks, so that he became regarded as a hard worker and was promoted thereafter.Accordingly, it is reasonable to expect-and I find-that he deserved more lenienttreatment for this single dereliction in duty, which was his first offense.5.The fact that other employees than Grimm and Buyce who took excessive breakswere not reprimanded or disciplined does not detract from the above conclusion.The evidence fails to show that Respondents were aware that such employees misusedtheir break privileges, assuming this to be a fact.Hence it has not been establishedthat Grimm has been the victim of intentionally disparate treatment because of hisunion activities.6.Nor have I overlooked the raises in pay given to Grimm in November 1963.Although employees who are given merit increases generally are not shortly thereafterfired, it does not follow that a merit increase guarantees continued employment. Ifind that Grimm was discharged for misconduct occurring after the above increasestook effect.7. It seems desirable to keep in mind that the burden of proof rests upon theGeneral Counsel to establish that Grimm's employment was unlawfully terminated(Rubin Bros. Footwear, Inc., etc.,99 NLRB 610, 611), and that being a union memberor sympathizer neither insulates an employee against discharge for cause nor insuresretention of employment.N.L.R.B. v. Birmingham Publishing Company,262 F. 2d2, 8-9 (C.A. 5). In this connection I have not overlooked the familiar principlethat "the mere existence of valid grounds for a discharge is no defense to a chargethat the discharge was unlawful...:.N.L.R.B. v. Symons Manufacturing Co.,328F. 2d 835, 837 (C.A. 7). But it is not operative on the facts found herein.F. Concluding findings and discussionasto the threat to remove the plantAs narrated above in section III D, I have accepted the General Counsel's accountof the remarks uttered by Foreman Weessies to employees in late November in thelocker room and have rejected Respondents' version.Hence I find that Weessiestold employees that Balz would put a padlock on the door if the Steelworkers camein, or that the Company could make reels cheaper in Japan if the Steelworkers camein.Either statement, in my opinion, constitutes a threat to move the plant to Japanif the Steelworkers succeeded in organizing the employees, and I so find. It follows,and I find, that this threat transgresses Section 8(a) (1) of the Act which makes it anunfair labor practice to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Act.This result is not affected by the fact that the employees present did not believethat Balz would fulfill this threat, or that they did not take Weessies too seriously.For the vice of the language used springs from the tendency to inhibit or deteremployees from exercising statutory rights regardless of its ultimate realization orfruition.Conduct which discourages union activity need not be successful to con-stitute restraint or coercion.Murray Envelope Corporation of Mississippi,130NLRB 1574, 1576;Local 636 of the United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the United States and Canada,AFL-CIO (Detroit Assn. of Plumbing Contractors) v. N.L.R.B.,287 F. 2d 354, 360(C.A.D.C.);N.L.R.B. v. Wilbur H. Ford, d/b/a Ford Brothers,170 F. 2d 735, 738(C.A. 6).Accordingly, the failure of employees to cease their union activities is notfatal in this respect.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activity of Respondents found to constitute an unfair labor practice, as set forthin section III, above, occurring in connection with their operations described in sec-tion I, above, has a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIt having been found that Respondents have engaged in a certain unfair labor prac-tice prohibited by Section 8 (a) (1) of theAct, it will berecommended that they cease 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDand desist therefrom and that they take specific affirmative action, as set forth below,designed to effectuate the policies of the Act. Such violation, however, is isolatedand does not demonstrate an intent by Respondents to disregard the legislative willembodied in the Act.Hence neither justification nor necessity exists for extendingthe scope of the order to cover (a) either like or related conduct or (b) other prohibi-tions enjoined by the Act.Cf.Communication Workers of America, AFL-CIO andLocal No. 4372,CommunicationsWorkers of America, AFL-CIO (Ohio Consoli-dated Tile Co.) v. N.L.R.B.,362 U.S. 479.Upon the basis of the foregoing findings of fact and of the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Steelworkers of America, AFL-CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.Respondents are employers engaged in commerce as defined in Section 2(6) and(7) of the Act.3.By threatening to remove its plant to Japan if the Steelworkers succeeded inorganizing their employees, Respondent has engaged in an unfair labor. practicewithin the meaning of Section 8 (a) (1) of the Act.4. Said unfair labor practice affects commerce within the meaning of Section2(6) and (7) of the Act.5.Respondents have not committed any other unfair labor practices ascribed tothem in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, it is recommended that Respondents, Shakespeare Com-pany; Shakespeare Products Company, Kalamazoo, Michigan, their officers, agents,successors,and assigns,shall:1.Cease and desist from threatening to remove their plant to Japan if UnitedSteelworkers of America, AFL-CIO, succeeds in organizing their employees.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post at its plant in Kalamazoo, Michigan, copies of the attached notice marked"Appendix." 17Copies of said notice, to be furnished by the Regional Director forRegion 7, shall, after being signed by a duly authorized representative of Respondents,be posted by them immediately upon receipt thereof, and be maintained by them fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily affixed.Reasonable steps shall be takenby Respondents to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 7, in writing, within 20 days from thedate of receipt of this Decision,ls what steps Respondents have taken to complyherewith.It is further recommended that the complaint be dismissed in all other respects.It is finally recommended that, unless Respondents shall within the prescribedperiod notify the said Regional Director that they will comply, the Board shouldissue an Order requiring Respondents to take the foresaid action.17If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board's Order is enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "a Decision and Order ""If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date ofreceipt of this Order, of the steps which Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT threaten to move our plant to Japan if United Steelworkers ofAmerica, AFL-CIO, succeeds in becoming the exclusive bargaining agent of ouremployees. ROYAL PLATING AND POLISHING CO., INC.619All our employees are free to become or remain, and to refrain from becoming orremaining, members of United Steelworkers of America, AFL-CIO, or any otherlabor organization, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act.SHAKESPEARECOMPANY; SHAKESPEARE PRODUCTS COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,.and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 963-9330,if they have any question concerning this notice or compliance with its provisions.Royal Plating and Polishing Co., Inc.andMetal Polishers,Buffers, Platers and Helpers International Union,Local 44,AFL-CIO.Case No. 02-CA-1640.May 14, 1965SUPPLEMENTAL DECISION AND ORDERAMENDING ORDEROn August 27, 1964, the National Labor Relations Board issued itsDecision and Order in this case.' In its Decision the Board concluded,on the basis of the findings of fact set forth in its Decision and morefully set forth in the Trial Examiner's Decision, that Respondent vio-lated Section 8(a) (5) and (1) of the National Labor Relations Act,as amended, "by failing to disclose to the Union, while it and the Unionwere engaged in contract negotiations, its intention to shut down opera-tions at its Bleeker Street plant, and by unilaterally, and without noticeto the Union, closing down the plant." The Board's Order requiredRespondent to cease and desist from the unfair labor practices foundand to take certain affirmative action designed to remedy the unfairlabor practices.2On April 21, 1965, the United States Court ofAppeals for the Third Circuit, acting upon a motion of the Board toremand the case for reconsideration, ordered that the case be remandedto the Board for the limited purpose of considering whether, and towhat extent, the decision by the Supreme Court of the United States inN.L.R.B. v. Darlington Mfg. Co.,380 U.S. 263, affects this case.On1148 NLRB 545.2 Affirmatively, the Board's Order required Respondent to create a preferential hiringlist for use in the event the Respondent voluntarily resumed operations containing thenames of all employees laid off between April 30 and July 1, 1963, i.e., the Bleeker plantemployees, to bargain with the Union upon request in the event Respondent resumedoperations, and to make Bleeker plant employees whole for any loss of pay they mayhave suffered by reason of the unfair labor practices by paying to each of them a sumofmoney equal to the amount he would have earned as wages from the date of histermination of employment on or after April 30, 1963, to the time he secured equivalentemployment elsewhere, but in no event past the date of December 4, 1963, the dateRespondent was required to vacate the Bleeker Street premises under its agreementsconcerning the sale of such premises.152 NLRB No. 76.